DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 are presented for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 10-13 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benisty, US 2018/0321945 [hereinafter, Benisty] in view of Song, US 2019/0065056 [hereinafter, Song].
As per claim 1:
 Benisty teaches a memory system [e.g., storage system 200 as shown in figure 2] comprising: a memory array [e.g., memory array 204] including: a plurality of memory dies [e.g., memory die 104s] communicatively coupled via a plurality of memory channels [e.g., buses connecting the memory groups] to a memory controller [e.g., storage controller 202], each memory channel communicatively coupled to a subset of the plurality of memory dies [see again figure 2, each bus is connecting to a plurality of memory dies 104]; and the memory controller including a command scheduler [e.g., command scheduler 430 as shown in figure 4] configured to determine an operator status of each memory die of the memory array [see para. 0092; commands are arbitrate based on the current state of each memory device in the memory arrays]; determine, based on the operator status of each of the memory dies, an order see para. 0092, the last two lines]; 
Benisty, however, does not disclose updating a mapping table based on the determined order in which to output the plurality of commands to the memory dies of the memory array.
Song teaches a similar system that utilize a mapping table [e.g., mapping table 422 in figure 2] that map/store order information indicating the requests orders [see para. 0046].
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Song into that of Benisty using a mapping table within the Benisty storage controller for mapping the commands order to be sent to the memory devices.  It would have been obvious because mapping table is one of the common forms for scheduling memory access commands.
For claims 4-5:
Although Benisty-Song combination does not explicitly disclose that the mapping table is updated prior or after sending the requests to the memory devices, but one having ordinary skill in the art would readily recognize that those are the only two choices on when the requests should be sent.  
As per claim 6:
 The further claimed limitation of “the memory controller further comprises a host interface configured to receive commands from a host” is also taught by Benisty [see figure 1A, a bus that connect the memory controller to a host is shown].



For claims 7, 10-12, 13, and 16-17:
The claimed memory system and/or method steps are in the same scope as that of claims 1 and 4-6, correspondingly.  Accordingly, the claims are also rejected for the same reasons as set forth for those in claims 1 and 4-6.

Claims 2-3, 8-9 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benisty in view of Song as applied to claims 1 above, and further in view of Chu et al., US 2018/0336960 [hereinafter, Chu]
As per claim 2:
The combination of Benisty in view of Song disclose a memory system as mentioned above.
The combination, however, does not disclose status indicators (within or associated with a memory controller) that are used to manage the memory devices. 
Chu teaches status indicators (stored in a memory 125) that are used by the memory controller 120 to manage the memory array 130 [see figure 1, para. 0023].
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Chu* into that of the Benisty-Song combination by storing memory operating status indicators within the memory controller or within a memory coupled to the memory controller for quick reference.  It would have been obvious because Benisty-Song combination use memory operating status of the memory devices in scheduling the memory requests.  By storing the status indicators within the memory controller would allow the controller to have quick access to the indicators.
As per claim 3:
The further claimed limitation of “wherein the command scheduler is configured to receive the status indicators and determine the operator status of each memory die of the memory array based on the received status indicators” would follow necessarily when the 
For claims 8-9 and 14-15:
 The claimed memory system and/or method steps are in the same scope as those in claims 2-3, correspondingly.  Accordingly, the claims are also rejected for the same reasons as set forth for those in claims 2-3.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Margetts et al., US 2017/0090802, teaches a memory system having a plurality of memory devices that are coupled to a memory controller through a plurality of channels.
.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP T NGUYEN whose telephone number is (571)272-4197.  The examiner can normally be reached on Monday - Friday 7:30AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/HIEP T NGUYEN/Primary Examiner, Art Unit 2137